          Case 1:16-cv-00614-PGG Document 57 Filed 07/24/19 Page 1 of 1

                                                                  Sheppard, Mullin, Richter & Hampton LLP
                                                                  30 Rockefeller Plaza
                                                                  New York, New York 10112-0015
                                                                  212.653.8700 main
                                                                  212.653.8701 fax
                                                                  www.sheppardmullin.com



                                                                  Robert Friedman
                                                                  Direct: 212.634.3058
                                                                  rfriedman@sheppardmullin.com
July 24, 2019


VIA ECF

Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007


Re:    Comerica Leasing Corporation v. Bombardier Inc., Case No. 1:16-cv-00614 (PGG);
       Request to Schedule Rule 16 Conference

Dear Judge Gardephe:

We represent Plaintiff Comerica Leasing Corporation (“Comerica Leasing”). I write to request
that the Court schedule a Rule 16 conference. This action was filed over three years ago. No
discovery has been conducted because there has been no Rule 16 conference. The Court
previously scheduled a Rule 16 conference for July 7, 2016 (Dkt. No. 14), but subsequently
adjourned that conference without scheduling a follow-up conference (Dkt. No. 15.). Defendant
Bombardier Inc.’s (“Bombardier”) motion to dismiss Comerica Leasing’s Amended Complaint
was filed almost eight months ago and is still pending before the Court (Dkt. No 45).

There is no stay of discovery and no reason discovery should not move forward. This is
especially the case since Comerica Leasing has learned through press reports that Bombardier
recently sold its regional jet business, which could lead to the unavailability of evidence and
witnesses through departures, transfers or otherwise.

Based on the foregoing, we respectfully request that the Court schedule a Rule 16 conference.

Respectfully submitted,

/s/ Robert S. Friedman

Robert Friedman
for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

CC: Bombardier Counsel




                                               1
